Citation Nr: 0945568	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-02 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of status post medial meniscectomy of 
the left knee, to include entitlement to an increased 
evaluation in excess of 10 percent for osteoarthritis of the 
left knee.

2.  Entitlement to an increased evaluation in excess of 20 
percent for degenerative disc disease of the L5-S1 with 
chronic strain.

3.  Entitlement to an initial increased evaluation in excess 
of 10 percent for peroneus brevis tendonitis of the left 
foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1968 
to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

On his January 2009 VA Form 9, substantive appeal, the 
Veteran requested a hearing before a Veterans Law Judge.  He 
subsequently withdrew his hearing request in a March 2007 
hearing request.  Accordingly, the regulations consider the 
hearing request to have been withdrawn.  38 C.F.R. 
§ 20.702(e) (2009).  

The issue of entitlement to an increased evaluation for a 
left knee disorder to include a higher separate rating for 
arthritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected 
degenerative disc disease of L5-S1 with chronic strain is 
manifested subjectively by complaints of pain with limitation 
of motion, but objectively, no evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

2.  The Veteran's service-connected peroneus brevis 
tendonitis of the left foot is manifested by no more than 
moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of L5-S1 with chronic strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & West Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5242, 5243 (2009).   

2.  The criteria for an initial evaluation in excess of 10 
percent for peroneus brevis tendonitis of the left foot have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, .4.56, 
4.71a, Diagnostic Code 5024-5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's left foot disability claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private records and VA treatment records with the file, and 
he was afforded VA examinations.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

As to the increased rating claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet.  
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not  
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant  
is expected to provide. 

A letter dated in December 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 
3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  A November 2008 letter provided 
notice of the manner in which VA assigns initial ratings and 
effective dates.  See Dingess/Hartman v.  Nicholson, 19 Vet. 
App. 473 (2006).  Although notice was  not sent prior to the 
initial rating action, this  was not prejudicial to him, 
since he was subsequently  provided adequate notice, he was 
provided ample time to  respond with additional argument and 
evidence, the claims were readjudicated and an additional 
supplemental statement of the case was provided to the 
Veteran in January 2009.  See  Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).   

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) (holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life). 

The Veteran received specific notice of Vazquez-Flores in the 
November 2008 letter.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).   

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his claims, as 
well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, VA treatment records, and private treatment records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  

The Veteran was also afforded VA examinations in connection 
with his increased rating claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 38 
C.F.R. § 3.159 (c)(4) (2009). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.
In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  As well, in cases where the original 
rating assigned is appealed, as is the concern regarding the 
left foot disability, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Veteran contends that his service-connected disabilities 
are more disabling than reflected in the current rating 
percentages assigned.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The Evidence

In October 2005, the Veteran requested increased ratings for 
his service connected lumbar spine disorder, and service 
connection for a left foot disorder.  The RO increased the 
disability evaluation for the lumbar spine to 20 percent 
disabling and granted service connection for the left foot 
disorder and assigned a 10 percent disability evaluation. The 
Veteran has disagreed with both assigned disability ratings.  

Private records show that in November 2005 the Veteran was 
seen for a painful left foot.  The clinician noted that an 
insertional peroneus brevis tendonitis of the left foot.  The 
neurovascular status was noted to be intact.  There was no 
edema or erythema noted; but there was pain on palpation.  He 
was treated into early 2006 for complaints of pain.  

VA outpatient treatment records from 2004 to 2009 show 
continuing complaints and treatment for low back and left 
foot pain.  

The Veteran was examined by VA in April 2006 to evaluate his 
back and foot disorders.  The claims file was reviewed and 
the Veteran's history was reviewed.  He complained of pain in 
the back and the left foot.  He stated that walking caused 
pain in the left foot.    

Examination of the spine showed the Veteran had 45 degrees of 
flexion, 0 degrees of extension, 5 degrees of right and left 
lateral bend, and 15 degrees of right and left rotation.  
There was pain at the extremes of all motion without 
tenderness.  The diagnosis was degenerative disc disease L5-
S1 with chronic lumbar strain and pain. The examiner 
indicated that he could not comment on lumbar spine flare-ups 
since the pain is chronic and without any specific flare-ups 
other than related to activities. 

On examination of the left foot, it was noted that the 
Veteran wore a walking boot and experienced pain at the fifth 
metatarsal with tenderness.  There was no swelling.  Range of 
motion of the left foot was 5 degrees of dorsiflexion with 
both feet showing equal range with no restrictions.  Strength 
of inversion was 3/5 on the left compared to 5/5 on the 
right.  X-rays of the left foot were negative.  The diagnosis 
was history of peroneus brevis tendonitis of the left foot.  
The examiner noted that he could not discuss flare-ups of the 
left foot since the Veteran was under treatment and wearing a 
boot. 

The Veteran was examined by VA in September 2007.  The claims 
file was reviewed and his history was noted.   

The Veteran reported having low back pain that did not 
radiate to the legs nor involved gastrointestinal or 
genitourinary problems.  Examination of the back showed no 
tenderness.  He had flexion from 0 to 70 degrees, extension 
to 30 degrees, right and left flexion was to 30 degrees, and 
right and left rotation was to 30 degrees.  There was no pain 
on repetitive motion nor weakness, fatigue, or lack of 
endurance.  

The Veteran reported foot pain.  Examination of the left foot 
revealed tenderness to the fifth metatarsal but no swelling.  
There was no tenderness of the whole foot and he had a good 
arch.  Motion of the ankle was from 0 to 15 degrees of 
flexion and 0 to 45 degrees of extension.  The findings were: 
degenerative disc disease at L5, S1 with moderate symptoms; 
and chronic left foot pain.  X-rays of the left foot were 
negative.  X-rays of the sacroiliac joint were normal.  

The Veteran was examined by VA in September 2008.  The claims 
file was reviewed.  He stated that he cannot wear custom 
shoes due to his left foot disorder, with constant pain.  

The Veteran reported having low back pain with flare-ups two 
to three times a year triggered by weather or bending.  He 
complained of an aching and burning sensation associated with 
tingling radiating down both posterior legs to the bilateral 
calf and tingling in all toes of both feet.  He reported that 
he did not have any periods of physician prescribed bed rest 
in the past 12 months.  Examination showed a 5 cm by 7mm scar 
over the L5, S1 area.  The scar was non-tender and not freely 
mobile.  It was slightly hyperpigmented with no keloid 
formation or ulceration.  Paraspinous muscles did not exhibit 
spasm though they were tender to palpation and percussion 
over the left lower paraspinal region at the L5, S1 level.  
The left sacroiliac joint was not tender and there was no 
tenderness to palpation or percussion on the right parlumbar 
region.  Straight leg raising test was positive on the left 
lower extremity at 40 degrees and negative on the right lower 
extremity.  The examiner noted a diagnosis of moderate 
degenerative arthritis of the lumbosacral spine.  

The left ankle and left foot had no swelling, redness, 
increased warmth.  There was no tenderness to palpation to 
the left ankle.  There was full range of motion of the left 
ankle without pain:  dorsiflexion of the ankle was to 20 
degrees and plantar flexion was to 45 degrees.  There was no 
evidence of further limitation due to pain, weakness, 
stiffness, or fatigability on repetitive testing.  Drawer 
sign was negative at the ankle.  The left foot showed 
tenderness to palpation at the head of the of fifth 
metatarsal on the lateral aspect of the foot with a slight 
callus formation at that location.  There was no tenderness 
to palpation on the plantar, lateral, or medial aspect of the 
foot as well as the arch.  There was no pes planus or pes 
cavus.  There was a hammer toe deformity of the second toe 
and an 18 degree hallux valgus deviation of the left first 
toe at the first metatarsophalangeal joint.  There was no 
tenderness under the heel or at the Achilles tendon insertion 
site or pain on manipulation of the forefoot.  On weight 
bearing, there was no pronation of the foot and no deviation 
of the Achilles tendon insertion angle.  There was no 
abnormal wear pattern on the sandals he was wearing during 
the examination  There were also no calluses or ulcers on the 
plantar surface of the foot.  X-rays of the left foot were 
negative.  The diagnosis was peroneus brevis tendonitis of 
the left foot, chronic, moderately severe-the Veteran has 
weakness and pain with no ankle involvement attributable to 
the left knee problems.  

Neurologically, the lower extremities showed deep tendon 
reflexes were 1+ deep at the left Achilles, and sensation was 
intact to vibration and light touch in both lower 
extremities.  Strength against resistance in the right lower 
extremity was 5/5 in all major groups including extensor 
hallucis longus.  Strength against resistance in the left 
lower extremity was 4/5 in the left foot extensors but 5/5 in 
all other major muscle groups of the left lower extremity. 

In a December 2008 addendum, the examiner noted that range of 
motion of the back was flexion full to 90 degrees; extension 
full to 30 degrees; lateral flexion in both directions full 
to 30 degrees; and lateral rotation in both directions full 
to 30 degrees.  It was noted that there was no evidence of 
further limitation due to pain, weakness, stiffness, or 
fatigability on repetitive testing.   

Lumbar Spine

The Veteran's service-connected lumbar spine disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Codes 5242-5243.  See 38 C.F.R. § 4.27 (A hyphenated code is 
used when a rating under one diagnostic code requires the use 
of an additional diagnostic code to identify the basis for 
the evaluation).  The schedule for rating spine disabilities 
provides for the evaluation of all spine disabilities under a 
General Rating Formula for Diseases and Injuries of the 
Spine, unless the disability is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (renumbered as Diagnostic Code 5243).  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a 40 to 100 percent evaluation for 
unfavorable ankylosis of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  The criteria are as 
follows:

Unfavorable ankylosis of the entire spine - 100 percent 
disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent disabling.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater  than 30 
degrees but not greater than 60 degrees;  or, the combined 
range of motion of the  thoracolumbar spine not greater than 
120 degrees;  or, muscle spasm or guarding severe enough to  
result in an abnormal gait or abnormal spinal  contour such 
as scoliosis, reversed lordosis, or  abnormal kyphosis - 20 
percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height - 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion. 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a higher orthopedic evaluation for the Veteran's service-
connected lumbar spine disability.  

At the outset, the Board notes that it has considered the 
Veteran's service-connected back disability in light of 
Diagnostic Code 5003, for degenerative arthritis.   
(Degenerative arthritis of the spine is rated under 
Diagnostic Code 5242, which requires consideration under 
Diagnostic Code 5003.)  

Under Diagnostic Code 5003, degenerative arthritis, when 
substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however,  
the limitation of motion of the specific joint or joints  
involved is noncompensable under the appropriate diagnostic  
code, a rating of 10 percent is for application for each such  
major joint or group of minor joints affected by limitation  
of motion, to be combined, not added, under Diagnostic Code  
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  

While the Veteran's back has demonstrated degenerative 
changes, the Veteran's back disability is currently rated 20 
percent disabling based on limitation of motion.  Therefore, 
Diagnostic Code 5003 does not assist the Veteran in obtaining 
a higher disability evaluation.   

Under Diagnostic Code 5242, which is evaluated under the 
General Rating Formula, a disability evaluation greater than 
20 percent requires forward flexion  of the thoracolumbar 
spine 30 degrees or less or  favorable ankylosis of the 
entire thoracolumbar spine.  The Veteran was afforded 
multiple VA examinations for his service-connected spine 
disability and motion has also been documented on private 
reports.  There is no evidence of record showing forward 
flexion of the thoracolumbar spine 30 degrees or less.  
Moreover, as the Veteran demonstrated movement of the spine 
at forward flexion, backward extension, lateral flexion, and 
rotation during all three VA examinations, there is no 
evidence of the Veteran having ankylosis of the thoracolumbar 
spine.  Therefore, a rating in excess of the current 20 
percent evaluation cannot be awarded for the Veteran's 
service-connected lumbar spine disability under the General 
Rating Formula for Diseases and Injuries of the Spine.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due  
to pain or due to weakness, fatigability, incoordination, or  
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.   
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  The Board acknowledges the Veteran's 
complaints of daily pain, but when viewed in conjunction with 
the medical evidence, despite his complaints, the evidence 
does not establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the evidence has consistently 
demonstrated that there was no pain on repetitive motion, 
weakness, fatigability, or lack of endurance.  There is no 
indication that pain, due to the Veteran's disability has 
caused functional loss greater than that contemplated by the 
20 percent evaluation assigned.  The degree of limitation of 
motion is contemplated in the current rating.  Therefore, the 
Board finds that the holding in DeLuca and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a 
higher rating.   

A higher rating is also not warranted under based on 
incapacitating episodes, which contemplates a 40 percent for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Incapacitating episodes are defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  In this case, the Veteran denied having 
incapacitating episodes of back pain that needed bed rest 
prescribed by a doctor at the April 2006 VA examination.   
However at the September 2008 VA examination, he indicated 
that he had a period of incapacitation for four days a week 
before the examination.  Based upon the evidence of record, 
the Board acknowledges the Veteran's assertions, but finds 
that there is no indication that bed rest has been prescribed 
by a physician.  Thus, an evaluation in excess of 20 percent 
is not warranted based on the frequency of physician 
prescribed incapacitating episodes as contemplated by 
Diagnostic Code 5243.   

The Board notes that the schedule provides for a separate 
rating for any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  While the Veteran has 
complained of radiating pain on examination in September 
2007, he denied radicular pain symptoms in the lower 
extremities on examination in September 2008.  The Veteran 
has denied bowel or bladder impairment.  Additionally, on 
examination noted above, he has not been shown to have 
neurological findings related to his lower back (i.e. 
symptoms not related to his left knee disability) supporting 
a separate rating.  

Neither is the Veteran entitled to a separate rating for 
scars.  The Veteran's spine scar is not deep or cause 
limitation of motion, does not cover an area greater than 144 
square inches, is not unstable, is not painful on 
examination, and does not limit the function of the back.  38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805.  As such, 
entitlement to a separate disability rating for the Veteran's 
scar is not warranted.   

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged  
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would  
warrant different ratings" have been considered.   
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected lumbosacral 
disorder warrants any more than a 20 percent evaluation under 
Diagnostic Codes 5242-5243.  The Board notes that in reaching 
this conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Left Foot

The Veteran's service-connected left foot disorder has been 
rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024, for tenosynovitis.  A note 
under this Code specifies that the diseases evaluated under 
Diagnostic Codes 5013 through 5024 (except gout) will be 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative.  See 38 C.F.R. § 4.71a.

The VA General Counsel noted in a precedent opinion dated 
August 14, 1998, that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion. Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under 38 C.F.R. §§ 4.40 
and 4.45. VAOPGCPREC 9-98.  

Normal ankle dorsiflexion is to 20 degrees.  Normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a; Plate 
II.   Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals.  Severe 
residuals of foot injuries warrant a 30 percent evaluation.

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6.  The Board 
observes that "moderate" is generally defined as "tending 
toward the mean or average amount or dimension".  "Severe" 
is generally defined as "of a great degree: serious."  See 
Merriam-Webster's Collegiate Dictionary, Eleventh Edition 
(2003), 798, 1140.

In this case, the Veteran's service-connected left foot 
tendonitis is manifested by moderate impairment, to include 
limitation of motion, but no greater impairment. 

For example, the evidence documents complaints of pain; 
however motion of the ankle has been documented as 
unrestricted or nearly full with the most recent finding 
being 20 degrees of dorsiflexion and 45 degrees of extension.  
The Board concludes that the left foot complaints of pain and 
minor limitation noted equate to no more than moderate foot 
impairment due to left foot tendonitis.  The competent 
medical evidence does not reflect there would be additional 
impairment due to the Veteran's pain that would warrant a 
rating in excess of 10 percent.  See supra, Deluca.   

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
and finds that the Veteran is currently rated under the most 
appropriate rating criteria for his disability. 

There is nothing in the record to indicate that a higher 
rating is warranted at anytime during the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected left foot 
disability warrants any more than a 10 percent evaluation.  
The Board notes that in reaching this conclusion, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Extraschedular

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).   The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v.  Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.   
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, there is no evidence that the Veteran has been 
hospitalized for his disabilities.  While the Veteran has 
indicated that he does not have any problems with work with 
regard to his left foot disability, he indicated on 
examination in September 2008 that he missed 10 to 15 days of 
work in the past 12 months due to his back disability.  
However, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321 (b)(1).







ORDER

An increased evaluation in excess of 20 percent for 
degenerative disc disease of the L5-S1 with chronic strain is 
denied.

An initial increased evaluation in excess of 10 percent for 
peroneus brevis tendonitis of the left foot is denied.  


REMAND

The Veteran seeks a higher evaluation for his service 
connected left knee disorder.  The Board notes that he was 
most recently examined by VA in September 2008.  At that 
time, the examiner noted that the Veteran's motion was 
severely limited due to the Veteran complaining of pain.  He 
noted that flexion was to 40 degrees and extension was 
limited to minus 20 degrees.  The VA examiner also reported 
that the Veteran seemed to be resisting the motion despite 
attempts to perform passive testing.  It is noted that the 
motion documented is substantially more limited than 
previously documented in the record during the entire appeal 
period.  For example, a September 2007 VA examination report 
noted range of motion from 0 to 80 degrees, and an October 
2007 private records showed range of motion from 0 to 130 
degrees and also that month from 0 to 110 degrees.  There are 
no documentations as to limitation of motion subsequent to 
the September 2008 findings.  

As there is apparently some question regarding the readings 
noted in September 2008, the Board has determined that the 
Veteran should be re-examined to determine the current 
severity of the left knee disorder to include documented 
range of motion testing in accordance with the Schedule.  

The case is hereby REMANDED for the following action:

1.  The Veteran should be scheduled for 
an orthopedic examination to determine 
the nature and extent of his left knee 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  All appropriate tests and 
studies, including X-rays and passive and 
active range of motion studies in degrees 
should be conducted, and all clinical 
findings should be reported in detail.  
The examination report should comply with 
all AMIE protocols for rating knee 
disabilities.

The examiner should note the ranges of 
motion for the left knee, and note if  
ankylosis is present.  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the Veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of his knee (to include 
with use or upon activity) as a result of 
the service-connected disabilities.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion on 
both flexion and extension.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that and the reasons for such.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  

2.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


